Opinión concurrente en parte y disidente en parte emitida por el
Juez Asociado Señor Fuster Berlingeri.
En relación con el derecho patrio, la controversia del caso de autos tiene gran importancia. Nos toca decidir si una de las disposiciones verdaderamente autóctonas de nuestra propia Constitución, relativa al orden político del país, tiene eficacia duradera o si, en cambio, sólo es una medida anodina que está sujeta a la merced del trapicheo partidista. En efecto, nos toca resolver si las minorías po-líticas en Puerto Rico tienen un sólido derecho propio a la representación legislativa o si en 1952 lo que quimérica-mente se les otorgó fue un derecho tenue, que depende en realidad de las conveniencias y los vaivenes de los desig-nados a ostentar esa representación.
*813I
Para dilucidar a cabalidad la cuestión ante nos, es me-nester examinar brevemente el origen y los propósitos de la disposición constitucional sobre la representación legis-lativa de las minorías y su relación con la representación legislativa ordinaria establecida en nuestra Ley Fundamental. Estos asuntos están claramente expuestos y discutidos en La Nueva Constitución de Puerto Rico, Es-cuela de Administración Pública, Río Piedras, Ed. U.P.R., 1954, págs. 254-266, que es parte integral del historial de la Constitución, y en la primordial Historia Constitucional de Puerto Rico de José Trías Monge, miembro de la Con-vención Constituyente. Veamos.
Los miembros de la Convención Constituyente de Puerto Rico conocían que en la teoría democrática, que es base del Estado moderno, se considera al Legislador electo como representante de todo el pueblo, no como represen-tante sólo de quienes lo eligieron. En nuestros días, la con-dición del Legislador electo no es como era la de la repre-sentación parlamentaria de los antiguos estamentos medievales, conforme a la cual el Legislador se debía sólo a las ideas y a los intereses de sus particulares comitentes.
La adhesión a esta visión moderna de la representación legislativa fue una de las razones por las cuales quienes redactaron nuestra Constitución rechazaron el principio de la representación proporcional como el método principal para integrar la Asamblea Legislativa de Puerto Rico. Como bien se señaló en La Nueva Constitución de Puerto Rico, op. cit., págs. 259-260:
El primer argumento en contra de la representación propor-cional consiste en que falsea los principios de la representación política que son base del Estado moderno. ... El representante moderno ... no está obligado por instrucciones estrictas, pues no representa solamente a la mayoría que lo eligió, ni al dis-trito por el cual fue elegido, sino que representa a la totalidad del pueblo, y sólo responde ante su conciencia. Con el sistema *814de representación proporcional este sano principio se vicia, al dar entrada oficial a los partidos y grupos políticos ... convir-tiendo a [los legisladores], de un modo demasiado decidido y casi forzoso, de representantes del pueblo en funcionarios del partido a que deben su elección y al que por ello quedan exce-sivamente subordinados.
No obstante lo anterior, los miembros de la Constitu-yente no rechazaron por completo el principio de represen-tación proporcional. Es decir, acogieron principalmente la aludida visión moderna de la representación legislativa, pero también acogieron, de manera limitada y excepcional, la representación legislativa atada a los comitentes. Ello, porque les preocupaba también, hondamente, el problema de la representación minoritaria. Sabían que en el pasado las minorías políticas en Puerto Rico no habían logrado una representación adecuada en la Legislatura. (1) Cono-cían íntimamente los peligros a la democracia que repre-senta el total control legislativo por parte de un gran par-tido mayoritario. Entendían que el proceso político-democrático se enriquece con la crítica y la fiscalización que los representantes de las minorías pueden hacer con respecto a la labor de una mayoría fuerte. Por ello, decidie-ron fortificar la posición de las minorías en el nuevo régi-men legislativo que habría de crearse con la adopción de la Constitución. Establecieron la representación proporcional en forma excepcional y limitada, modificadamente, para asegurarle a las minorías una representación legislativa mínima irreducible; para impedir que una mayoría fuerte llegase a ser abrumadora; para que la labor de vigilar a la mayoría pudiese realizarse de forma adecuada; para ga-rantizar que la voz en la Legislatura de las corrientes de opinión pública minoritaria tuviese algún volumen. Las ci-*815tas siguientes de La Nueva Constitución de Puerto Rico, op. cit., págs. 264-265, son particularmente pertinentes:
Sin embargo, no faltan argumentos en favor de fortificar la posición de la minoría dentro del sistema puertorriqueño. La misma presencia de un gran partido mayoritario envuelve el peligro de la identificación del número con el buen criterio.
Ahora bien: no es indispensable en absoluto optar entre dos soluciones extremas; hay otros medios para asegurarle a la mi-noría una representación mayor de la que actualmente puede obtener. Ello se conseguiría, sin poner en peligro la estabilidad y capacidad ejecutiva del gobierno, bien sea estableciendo la representación proporcional en forma limitada y en combina-ción con el sistema territorial que hoy existe, bien sea arbi-trando otros mecanismos electorales que, dentro del sistema existente, cambien los procedimientos electorales.
Estos arreglos de proporcionalidad y atribución previa de un mínimum para las minorías pueden establecerse, tanto en el supuesto de adoptarse el sistema unicameral, como si se man-tienen las dos cámaras, ya que serían aplicables a ambas. Pero, sea como quiera, debemos insistir en la necesidad de aumentar el número de legisladores elegidos por acumulación, pues un número demasiado escaso de ellos privaría de verdadera efec-tividad al sistema de representación proporcional limitada que aquí se propone.
El examen del historial de la Constitución no deja espa-cio para duda alguna con respecto a que en la Convención Constituyente existía una voluntad decidida y unánime de garantizar que las minorías tuviesen siempre una repre-sentación adecuada en la Legislatura. Las diferencias so-bre el particular que se debatieron allí tuvieron que ver con la cuestión de cómo garantizar dicha representación legislativa minoritaria. Así, pues, los delegados republica-nos, Ferré y García Méndez, favorecían “el sistema de re-servarles en todo caso a los partidos minoritarios una ter-cera parte de los escaños en la Asamblea Legislativa”. (Escolio omitido.) Trías Monge, op. cit., pág. 146.
El método seleccionado finalmente para asegurar la re-presentación minoritaria fue el de adicionar determinados escaños legislativos que pertenecerían a las minorías poli-*816ticas en casos cuando un partido de mayoría obtuviese más de dos terceras partes de los miembros de una cámara. Estos escaños, contrario a los de elección ordinaria, esta-rían ocupados por personas que no representarían al pueblo como tal, sino a las minorías correspondientes. El pro-pósito deliberado del mecanismo de la representación de minorías fue precisamente que estos particulares repre-sentantes fuesen diferentes a los demás y, en lugar de de-berse al pueblo en general, estuviesen obligados a los par-tidos o grupos políticos minoritarios que los nominaron. El pequeño número de personas que llegarían a ser miembros de la Asamblea Legislativa, no por haber ganado su escaño electivo en los comicios generales, sino por mor de la dis-posición de representación de minorías, constituirían, pues, un grupo especial: no serían representantes de la to-talidad del pueblo, sino sólo de la minoría a la cual debían su designación.
Lo anterior fue el innegable esquema adoptado en la Constituyente. Véanse: La Nueva Constitución de Puerto Rico, op. cit., págs. 264-266, y Trías Monge, op. cit. En el propio Informe de la Comisión de la Rama Legislativa de la Convención Constituyente se señaló que:
La Comisión de la Rama Legislativa entiende que la mejor y más democrática forma de elegir una asamblea legislativa es reconociendo el principio de representación a las distintas áreas geográficas [y] que este principio se complementa creando un número razonablemente alto de escaños para ser cubiertos por acumulación .... Sin embargo, es posible que una inadecuada distribución de los votos obtenidos por las minorías produzca el resultado indeseable de que su representación en las cámaras no guarde proporción con los votos que obtengan en las urnas. Previendo. esta situación, la Comisión ha elabo-rado un plan de representación que garantiza una justa repre-sentación a los grupos minoritarios que no la obtengan en razón a los factores señalados. 4 Diario de Sesiones de la Convención Constituyente 2595-2596 (1951).
De todo lo ya señalado es evidente que, conforme al es-quema constitucional, de ocurrir que un partido mayorita-*817rio obtuviese en los comicios generalés más de dos terceras partes de los miembros ordinarios de una cámara, se aña-dirían a las cámaras unos escaños especiales que habrían de adjudicarse a los partidos de minoría. Estos escaños es-peciales serían ocupados por candidatos de la minoría que concurrieron en los comicios, pero que no lograron ser elec-tos en ellos. Los legisladores aludidos, pues, serían unos representantes de condiciones muy diferentes a los legisla-dores corrientes: (1) su escaño no sería regular; (2) no sería un candidato ganador, y (3) su mandato constitucional no sería de representar al pueblo en general sino de represen-tar precisamente a un sector minoritario del pueblo.
La referida condición especial de los legisladores de mi-noría planteaba evidentemente el problema de si éstos ten-drían un rango y una ubicación en la cámara similar al de los legisladores ordinarios. ¿Cuáles serían sus derechos y deberes? ¿Debía reconocérsele la misma jerarquía que a los demás, a pesar de ser representantes más bien designados que electos? ¿Tendrían estos representantes de minoría una condición legislativa inferior a la de los otros miem-bros de las cámaras, por no haber resultado electos a los cargos a que aspiraron originalmente? Esta delicada cues-tión tenía que ser atendida expresamente, ya que en la Convención Constituyente había surgido la posibilidad de que a estos legisladores de minoría se les considerase como representantes de menor condición que los demás. Al refe-rirse a ellos se había hablado allí de “dádivas” y de “gene-rosidad” para con las minorías, criterios evidentemente pa-ternalistas y desdeñosos que era menester conjurar. 2 Diario de Sesiones de la Convención Constituyente 1303-1307 (1951).
Para resolver esta cuestión se dispuso expresamente que los representantes de minorías en cuestión serían con-siderados como legisladores por acumulación. Tendrían de-recho, pues, a ser tratados por sus respectivas cámaras como si fueran representantes ordinarios, con el mismo *818rango que los demás legisladores y con iguales emolumen-tos, obligaciones y prerrogativas, a pesar de que consti-tuían una categoría excepcional de representación. Se quiso asegurar así que los representantes de minoría no tendrían un rango legislativo inferior al de los otros miem-bros de la Legislatura, sin que importase el hecho de que sus escaños no habían sido conquistados en las urnas, sino concedidos por la Constitución.
El referido trato igual, como si fueran legisladores por acumulación, dispuesto por la Constitución no significa, claro está, que una vez juran sus cargos, los representan-tes de minoría dejan de serlo y se convierten completa-mente en legisladores ordinarios, como los legisladores por acumulación que ganaron sus escaños en los comicios generales. No tiene sentido jurídico alguno atribuirle tal alcance a la disposición constitucional que persigue asegu-rar que se le dé un relativo trato igual a los representantes de minoría. No sólo no hay nada en el historial de la Cons-titución que avale una interpretación tan insólita, sino que ello equivaldría a imputarle un absurdo a quienes redacta-ron nuestra Ley Fundamental. Pretender que el Legisla-dor, que se añade al cuerpo legislativo precisamente con el sólo propósito de darle una voz más efectiva y justa a una de las minorías políticas del país, puede darle la espalda a tal minoría e incluso combatir sus puntos de vista esencia-les, tan pronto jura el cargo que le fue asignado, equivale a suponer que los miembros de la Constituyente incurrieron en la contradicción absurda de suprimir en el penúltimo párrafo de la disposición constitucional sobre representa-ción de minorías exactamente lo que buscaban establecer al aprobar dicha disposición. Llevada a su extremo lógico, tal interpretación significa que la persona que ha sido cer-tificada como miembro de una cámara legislativa para re-presentar a una minoría no está obligada a hacerlo, y puede ignorar su encomienda desde el momento mismo en que se convierte en miembro de tal cámara. Así el “repre-*819sentante de minorías” nunca llega a representar la minoría. La honda y genuina preocupación de quienes re-dactaron nuestra Constitución por asegurarle siempre una representación legislativa efectiva a las minorías, que es patente en los debates que ocurrieron en la Constituyente sobre el particular, le niegan todo viso de posibilidad a una interpretación tan enmarañada de la disposición sobre darle trato como legislador por acumulación a los represen-tantes de minoría.
H-1 HH
Este Tribunal, en varias ocasiones, se ha expresado en torno al significado y al alcance del autóctono precepto constitucional en cuestión. Tres conceptos fundamentales prevalecen en nuestros pronunciamientos previos. Primero, que la disposición constitucional sobre la representación de las minorías es un “mecanismo innovador” que constituye “un gran adelanto en nuestro proceso electoral”, y que es un fin o medio “básico para la salud democrática de nues-tro país”. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); Noriega v. Hernández Colón, 126 D.P.R. 42 (1990); Hernández Torres v. Gobernador, 129 D.P.R. 678 (1991).
El segundo concepto normativo que hemos reconocido invariablemente es que el propósito del mecanismo consti-tucional en cuestión es garantizar que las minorías ten-drán siempre una representación efectiva en la Asamblea Legislativa. Fuster v. Buso, 102 D.P.R. 327 (1974); Noriega v. Hernández Colón, supra; Hernández Torres v. Gobernador, supra. No vale una representación menguada: ésta tiene que ser eficaz y adecuada siempre.
Finalmente, hemos hecho hincapié en que la represen-tación de minorías aludida está atada y se conduce a través de los partidos políticos minoritarios. García Passalacqua *820v. Tribunal Electoral, 105 D.P.R. 49, 55 (1976); Fuster v. Buso, supra; P.I.P. v. Comisión Electoral, supra.
Es menester aclarar que nuestros pronunciamientos en casos anteriores, a los efectos de que la representación especial de las minorías, que ordena la Constitución, está vinculada a los partidos de minoría y surge del propio texto de la Constitución. La See. 7 del Art. Ill de nuestra Ley Fundamental, que es la que contiene la garantía en cues-tión, no sólo se titula “Representación de partidos de la minoría”, sino que toda su redacción literal gira esencial-mente en torno a los “partidos de minoría”. (Énfasis suplido.) L.P.R.A., Tomo 1, ed. 1982, pág. 336.
En particular, la aludida See. 7 del Art. Ill de la Cons-titución dispone en su último párrafo que la Asamblea Le-gislativa adoptará las medidas necesarias para reglamen-tar la garantía de representación de minorías, y que fijará
... el número mínimo de votos que deberá depositar un partido de minoría a favor de su candidato a Gobernador para tener derecho a la representación que en la presente se provee. (En-fasis suplido.) Const. E.L.A., supra, pág. 338.
No cabe, pues, la menor duda de que el aludido meca-nismo especial de representación de minorías se hace efec-tivo a través de los partidos políticos que tengan esa condición. Por ello fue que en Fuster v. Buso, supra, le ne-gamos un asiento legislativo de minoría al candidato Roberto Sánchez Vilella, quien había obtenido casi 60,000 vo-tos para el cargo de Representante por Acumulación en las elecciones de 1972, mientras estuvimos de acuerdo con que uno de los tres escaños de minoría que se añadieron a la Cámara de Representantes, luego de esos comicios, lo ocu-para un candidato del Partido Independentista Puertorri-queño que había obtenido sólo 127 votos. Como resultado de los referidos comicios, uno de los tres escaños añadidos en virtud del mandato constitucional sobre la representa-ción de las minorías había sido otorgado al Partido Nuevo Progresista y otro al Partido Independentista Puertorri-*821queño. Se cuestionó ante nos si el tercer escaño debía con-cedérsele también al Partido Independentista Puertorri-queño, aunque esa colectividad ya había obtenido uno de esos escaños, mientras que el tercer sector de opinión pú-blica minoritario, que representaba Sánchez Vilella, no te-nía representación alguna. La cuestión se amparaba tam-bién en un planteamiento sobre la igualdad del voto (one man, one vote), ya que el segundo candidato del Partido Independentista Puertorriqueño que iba a ser añadido a la Cámara Legislativa sólo había obtenido una cantidad infinitesimal de votos, comparados con los recibidos por Sán-chez Vilella. En dicho caso rechazamos los planteamientos aludidos y estuvimos de acuerdo con que el Partido Inde-pendentista Puertorriqueño tenía derecho al escaño en cuestión, logrando así dos escaños de minoría, a pesar de las circunstancias aludidas. Ello porque el Partido Inde-pendentista Puertorriqueño como tal había obtenido más votos que el de Sánchez Vilella. Lo determinante, pues, fue la representación del partido de minoría.
Nada de lo anterior conflige con lo indicado en el In-forme de la Convención Constituyente, en el cual se señaló, para aclarar su propósito, que la aludida garantía de mi-norías se establecía “como medio de dar justa interpreta-ción a la voluntad del pueblo y no como una concesión a partidos políticos”. 4 Diario de Sesiones, supra, pág. 2596. En efecto, la garantía no se estableció para beneficiar a los partidos como tal, en el sentido estricto de la palabra, sino para hacer valer los derechos de sus electores. Es una ga-rantía para los votantes que se agrupan en tales partidos, no para la estructura que los organiza. Pero al momento de implantar la garantía, el medio que se utiliza para alcan-zar su propósito gira en torno al partido que agrupa a los electores de minoría. Dicha garantía se pone en vigor con arreglo a los votos correspondientes de los partidos en cuestión, y se otorga la representación a candidatos a elec-ción de tales partidos.
*822hH I I — I
A la luz de lo expuesto en los Acápites I y II de esta opinión, jurídicamente es claro que, en el caso de autos, el escaño legislativo que había ocupado Sergio Peña Clos, sólo existe para darle una voz efectiva en el Senado a la minoría política que constituye el Partido Popular Democrático. Dicho escaño sólo puede ser ocupado por una persona que en efecto represente a esa minoría. Como con-secuencia del cambio de lealtades políticas de Peña Clos, la minoría popular ha sido privada de una parte importante de la representación efectiva que la Constitución le garantiza.
No cabe duda de que Peña Clos tiene derecho como persona a cambiar su afiliación política. A lo que no tiene de-recho es a pretender ocupar un escaño legislativo que se le concedió únicamente para representar la minoría popular.
Como el Partido Popular Democrático ha reclamado a nombre de sus electores el escaño que a ellos pertenece, procede jurídicamente que éste sea ocupado ahora por una persona que represente propiamente a la minoría en cuestión.
Resolver de otro modo sería equivalente a anular la his-tórica disposición constitucional de la representación de las minorías. Significaría que el importante rol legislativo con-sagrado a las minorías en el esquema constitucional puede ser desbaratado por el vaivén y el trapicheo político, cosa que no tiene justificación o fundamento alguno en el texto constitucional, en su historial ni en nuestros propios precedentes.
Aunque en otro contexto, recientemente hemos recono-cido la particular injerencia de los representantes de las minorías en el proceso legislativo, y resaltamos el rango constitucional que tiene su función de fiscalizar. Silva v. Hernández Agosto, supra. Esa función adquiere especial importancia en aquellos asuntos cruciales que sólo pueden *823conducirse si están apoyados por más votos que los de ma-yoría ordinaria, como sucede cuando se intenta superar un veto del Ejecutivo; iniciar procesos de residenciamiento; pronunciar fallo condenatorio en un juicio de residencia; expulsar miembros de alguna cámara, y proponer enmien-das a la Constitución. Se trata de asuntos respecto a los cuales la mayoría legislativa casi siempre necesita el voto de la minoría. El desempeño cabal de esta ingente función de las minorías quedaría en grave riesgo si quienes osten-tan su representación, precisamente por mandato constitu-cional, pueden dejar de ser minoría y aun así conservar sus escaños especiales.
IV
Para proteger en el caso de autos el derecho de la mino-ría popular a la representación legislativa, que la Consti-tución le garantiza, no es necesaria la expulsión de Peña Clos, como erróneamente señaló el foro de instancia en su sentencia. El poder de expulsión es la facultad más extrema que tienen las cámaras legislativas como parte de su autoridad para imponer medidas disciplinarias y castigar a sus miembros por haber incurrido en una conducta ilícita. Se trata de un poder que las legislaturas usan en muy pocas ocasiones. Véase La Nueva Constitución de Puerto Rico, op. cit, pág. 379. Y sólo puede ejercitarse dicho poder por las causas expresamente señaladas en la Constitución. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). La desafiliación de Peña Clos como miembro del Partido Popular Democrático obviamente no es una de esas causas, por lo que no cabe de modo alguno aplicar a este caso el concepto normativo de expulsión.
Desde el punto de vista jurídico, ¿cómo, entonces, debe atenderse lo relativo a la posición de Peña Clos en el Se-nado, una vez se ha establecido que no puede continuar en *824el escaño que antes ocupaba porque éste pertenece a la minoría popular? Si no procede su expulsión, ¿qué procede?
Para responder a esta interrogante debe recordarse, ini-cialmente, que en la doctrina constitucional es antigua ya la distinción entre la exclusión y la expulsión de un legislador. Santa Aponte v. Srio. del Senado, supra, págs. 762—763. La exclusión de un legislador ocurre cuando la cámara correspondiente enjuicia la validez de la elección de un candidato, determina que no cumple con los requisi-tos legales necesarios para ser miembro de dicha cámara y, por lo tanto, le impide ocupar su escaño. Tal exclusión ocu-rre de ordinario al inicio de la sesión legislativa. Powell v. McCormack, 395 U.S. 486 (1969). La expulsión, en cambio, es una medida disciplinaria, que presupone que el Legis-lador ha cometido un acto ilícito y que requiere la concm rrencia de una mayoría especial para poder llevarse a cabo. Apareja un estigma y otras consecuencias e implicaciones que la exclusión no conlleva. Powell v. McCormack, supra.
En Santa Aponte v. Srio. del Senado, supra, reconoci-mos expresamente que existen situaciones en las cuales una cámara debe actuar con respecto a la falta de capaci-dad de un legislador para servir como tal y que no era “razonable resolver que en tales situaciones el Poder Legis-lativo tiene a su alcance tan solo el procedimiento de expulsión”. Id., pág. 764. En efecto, constituiría una ca-misa de fuerza irrazonable el que, frente a determinadas situaciones irregulares en las cuales no cabe la expulsión, ya que no constituyen delitos, la cámara legislativa esté impedida de tomar la acción correctiva necesaria. Tal sería el caso, por ejemplo, cuando un legislador que, luego de ser miembro de una cámara por mucho tiempo, sufre una en-fermedad y pierde sus facultades mentales, pero continúa en dicha cámara. O el de un legislador que, luego de servir como miembro de una cámara por varios años, se ausenta indefinidamente de Puerto Rico y no participa en las ta-reas legislativas por largos períodos, sin permiso de dicha *825cámara, y sin renunciar a su escaño. ¿Está impedida la cámara de actuar en estos dos casos sólo porque constitu-cionalmente los legisladores aludidos no pueden ser expul-sados? La situación de autos es análoga a las dos ya referidas. No cabe una expulsión, por ausencia de una con-ducta delictuosa, pero, conforme a nuestro pronuncia-miento en Santa Aponte v. Srio. del Senado, antes citado, sería irrazonable resolver que no existe remedio válido al-guno para encarar ésta.
La solución para las situaciones referidas está implícita en la See. 8 del Art. Ill de la Constitución, L.P.R.A., Tomo 1. Esa sección contempla que surjan vacantes en las cáma-ras legislativas, y en ella se dispone cómo se cubrirá dicha vacante, de surgir alguna. La sección aludida no indica expresamente cuándo es que ocurre una vacante, pero es evidente que ello sucede de ordinario con la muerte o re-nuncia de un legislador. Jurídicamente, y a modo de excep-ción, ello puede suceder también en otras situaciones. Du-rante los tiempos de la Cámara de Delegados de Puerto Rico bajo el régimen de la Carta Orgánica Foraker, el Có-digo Político disponía que si algún miembro de dicha cá-mara se ausentaba de sus tareas por más de cinco días consecutivos, sin permiso de la Cámara, su cargo se consi-deraba vacante. A la luz de este precedente, cuya razona-bilidad es evidente, y conforme a nuestro aludido pronun-ciamiento en Santa Aponte v. Srio. del Senado, cabe aplicar a las situaciones referidas anteriormente la figura jurídica de considerar vacante el escaño legislativo. Es de-cir, cabe resolver aquí que cuando los requisitos legales que un legislador ya había satisfecho para ocupar su escaño cesan por circunstancias que sobrevinieron posteriormente, dicho escaño se considerará vacante.
En resumen, pues, lo que ha ocurrido aquí, en el caso de autos, es que al integrarse Peña Clos al Partido Nuevo Progresista y al reclamar la minoría popular el escaño que les pertenece, éste ha quedado vacante, ipso jure. No se expulsa a Peña Clos. Sólo se declara que como ha perdido *826la condición necesaria para ser representante de minoría, el escaño que ocupaba para tales fines ha quedado vacante. Constitucionalmente, pues, procede ahora que se certifique como electo a un senador adicional del Partido Popular De-mocrático para ocupar el escaño en cuestión.
Debe quedar claro que el escaño que le corresponde a la minoría popular es precisamente el que venía ocupando Peña Clos hasta ahora. No puede ser un escaño adicional nuevo, que deba crearse por razón de nuestra decisión en este caso. El número de escaños y la composición de la Asamblea Legislativa están fijados taxativamente en la Constitución del Estado Libre Asociado de Puerto Rico. Ni este Tribunal ni la propia Asamblea Legislativa tienen au-toridad para variar por fíat el número de escaños legislativos. Para ello se requiere una enmienda a la Constitución. Cualquier decisión nuestra, o de la Legisla-tura, de añadir otro escaño más al Senado para proteger el derecho a la representación de la minoría popular consti-tuiría un ominoso y grave abuso de autoridad.
En cambio, que este Tribunal declare que el escaño ocu-pado hasta ahora por Peña Clos pertenece a la minoría popular y que ha quedado vacante ipso jure al esa minoría reclamarlo, no presenta problema jurídico alguno. Se trata de una interpretación de la Constitución, no de una en-mienda a ésta. Como hemos señalado reiteradamente, la función de ser intérprete final de la Constitución del Es-tado Libre Asociado de Puerto Rico le corresponde en ex-clusiva a este Tribunal. Esa función incluye la de definir concretamente los contornos del Poder Legislativo, si-guiendo lo que está delineado en nuestra Ley Fundamental.
Para terminar, y haciendo eco de las expresiones perti-nentes del Tribunal Supremo de Estados Unidos en Powell v. McCormack, supra, es menester señalar que este Tribunal no puede suponer que el ejercicio de su función exclu-siva de declarar cuál es el significado de la Constitución *827pueda dar lugar a una confrontación potencialmente em-barazosa con la Rama Legislativa, como algunos parecen pensar. Sería impropio e infundado conjeturar que esa rama no honraría el orden constitucional del país, según declarado judicialmente. Y así como no podemos presumir que habrá conflicto con otra rama de gobierno, mucho me-nos podemos evadir nuestra responsabilidad constitucional de declarar cuál es ese orden, por el supuesto conflicto que pueda causar la adjudicación que legítimamente nos co-rresponde hacer. Evadir nuestro deber por tal razón conlle-varía la destrucción del régimen de Derecho en Puerto Rico. Tal régimen existe cuando todos en la colectividad, incluyendo las ramas políticas, están sometidos al ordena-miento jurídico. Ese régimen no puede subsistir si las de-cisiones judiciales que son procedentes conforme a ese or-denamiento se suprimen, y no se emiten, por temor al poder de las ramas políticas del Estado. Entonces no im-pera el Derecho; impera el poder.
V
He decidido emitir un voto concurrente a favor de lo que se resuelve en los Acápites I, II y parte del IV de la Sen-tencia del Tribunal, a pesar de que lo dispuesto en ellos no refleja completamente mi posición sobre el particular. Por los fundamentos expuestos antes, sostengo que en el caso de autos procede que se certifique como miembro adicional del Senado a un candidato del Partido Popular Democrá-tico para completar la representación legislativa a que dicha colectividad tiene derecho, y así ocupar el escaño va-cante que antes tenía Peña Clos. Es evidente que no es precisamente esto lo que el Tribunal resuelve en los acápi-tes referidos.
Más aún, el aludido dictamen del Tribunal es problemá-tico por otra razón. En la madeja resultante de posturas coincidentes en unos asuntos y dispares en otros, hay una *828mayoría de miembros de este Tribunal que, por razones opuestas, no creen que deba añadirse un escaño adicional a los ya existentes en el Senado. Se trata de una mayoría de este Tribunal distinta de la que coincide en que la minoría en el Senado tiene derecho a un miembro adicional en ese cuerpo, y distinta asimismo de otra tercera mayoría que, también por razones opuestas, coincide en que Peña Clos puede permanecer en el Senado.
No obstante lo anterior, he decidido emitir el referido voto concurrente, a la vez que disiento vehementemente de lo que dimana del Acápite III y parte del IV de la Senten-cia, a fin de lograr algún resultado idóneo, que no deje el caso de autos en el limbo jurídico de confirmar por empate el errado dictamen de instancia. Es decir, frente a un re-sultado malo, y otro peor, he optado por el que protege en algo el valor constitucional más importante, que es el de-recho a representación de las minorías.

 Así, pues, en 1948 el Partido Popular Democrático había obtenido el 62% de los votos en las elecciones generales, pero lograron todos los escaños de la Cámara de Representantes menos uno.